*77ON APPLICATION FOR REHEARING.
i. When a laborer leaves his employer because of a just cause of complaint against his employer, “the civil consequences resulting from his leaving the employment are not the same as if the laborer had been sent away by the employer without any serious ground of complaint.”
MOORE, J.
The appellee prays for a rehearing of this cause and his complaint is that we erred in reducing the amount of the judgment rendered in his favor by the District Court when it is shown that appellant “refused to accept the services of plaintiff except on conditions violative of the contract of employment which was equivalent to a discharge. ”
No such condition of facts exists in this cause. Defendant did not “refuse to accept the services of plaintiff” at all, nor was any condition imposed or suggested by the latter which was “equivalent to a discharge.” The proof is, and the specific allegations of the petition are, that the plaintiff voluntarily abandoned and refused to continue in his employer’s service because he was dissatisfied with the board and lodging "furnished. We held that his cause for dissatisfaction was well founded; that he left for a “just cause” and for that reason he was entitled to his pay up to the time he left his employer’s service.
For a laborer to leave his master’s service “without having any just cause of complaint against his employer” is one thing but for a master to send away his laborer “without any serious ground of complaint” is altogether another thing and has, under the textual provisions of the Code, an entirely different civil effect.
In the instant cause the laborer left his employer’s service because’“of a just cause of complaint against his employer;’ but this is by no means equivalent to the master sending away the laborer “without any serious ground of complaint.”
In all the cases cited by plaintiff and appellee the laborer was formally discharged by the employer without just cause.
In Curtis vs Lehman 115 La. 42. confidently relied on by the plaintiff and appellee, the laborer did not voluntarily quit his employer because the latter sought to change the nature of the employment, on the contrary the Court said that Curtis “made a formal tender in writing of his services under the contract to the defendant, Lehman & Co., in the presence *78of two witnesses, who testified that the defendant, to whom the letter was presented referred plaintiff to the attorneys of defendants and said ‘I have nothing to do with it any more, my attorneys have it in charge.’ ” The Court then added that “under the circumstances, the reference of plaintiff to the attorney of defendants was not serious, and can be considered in no other light than a refusal to accept the services formally tendered. Such a reference was an invitation to a law suit, or a mere evation of the issue presented, which demanded a categorical answer.”
December 3, 1906.
A rehearing is denied.